          Case 4:21-cv-00071-BRW Document 18 Filed 03/26/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

FIELDING KIMERY                                                                        PLAINTIFF
ADC #133741

VS.                                     4:21-cv-00071-BRW-JJV

DEXTER PAYNE; et al.                                                               DEFENDANTS

                                             ORDER

        I have reviewed the Proposed Findings and Recommended Disposition (Doc. No. 16)

submitted by United States Magistrate Judge Joe J. Volpe. Plaintiff also filed a Motion to

Amend Complaint (Doc. No. 17), which I interpret to be objections to the Recommended

Disposition.

        After carefully considering Mr. Kimery’s timely filed objections and making a de novo

review of the record, I approve and adopt the Proposed Findings and Recommended Disposition

in all respects.

        Accordingly, Plaintiff’s claims are dismissed without prejudice for failure to state a claim

on which relief may be granted, and the case is DISMISSED. The Motion to Amend Complaint

has been considered (Doc. No. 17) and is MOOT.

        Dismissal of this action counts as a “strike” for purposes of 28 U.S.C. § 1915(g).2




2
  Title 28 U.S.C. § 1915(g) provides as follows: “In no event shall a prisoner bring a civil action
or appeal a judgment in a civil action or proceeding under this section if the prisoner has, on 3 or
more prior occasions, while incarcerated or detained in any facility, brought an action or appeal
in a court of the United States that was dismissed on the grounds that it is frivolous, malicious, or
fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.”
         Case 4:21-cv-00071-BRW Document 18 Filed 03/26/21 Page 2 of 2




       I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from any

Order adopting these recommendations and the accompanying Judgment would not be taken in

good faith.

       IT IS SO ORDERED this 26th day of March, 2021.

                                                       Billy Roy Wilson________________
                                                       UNITED STATES DISTRICT JUDGE




                                               2
